Citation Nr: 0913382	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-06 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for left knee 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for right knee 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for left foot 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for right foot 
disability.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for left ankle 
disability.

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for right ankle 
disability.

7.  Entitlement to an increased rating for chronic 
lumbosacral strain, currently rated as 20 percent disabling.

8.  Entitlement to an increased rating for residuals of a 
left hip stress fracture, currently rated as 10 percent 
disabling.

9.  Entitlement to an increased rating for residuals of a 
right femur neck stress fracture, currently rated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to 
February 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and June 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

In March 2009, the Veteran was scheduled to testify at a 
Board hearing; however, she failed to report to the scheduled 
hearing.

The issues concerning new and material evidence to reopen 
service connection claims are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's chronic lumbosacral strain is productive of 
mild limitation of motion of the lumbar spine, with forward 
flexion of the thoracolumbar spine limited to no less than 90 
degrees; it is not manifested by ankylosis or incapacitating 
episodes.

2.  The Veteran's residuals of a left hip stress fracture is 
productive of mild left hip disability; however, the 
preponderance of the evidence shows that at no time during 
the appeals period has the Veteran's residuals of a left hip 
stress fracture been productive of moderate left hip 
disability.

3.  The preponderance of the evidence shows that at no time 
during the appeals period has the Veteran's residuals of a 
right femur neck stress fracture been productive of mild 
right hip disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for chronic lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71a; Diagnostic Codes (Codes) 5235-5243, 
5285, 5286, 5292, 5295 (2002, 2008).

2.  The criteria for an evaluation of 10 percent for 
residuals of a left hip stress fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5250-55 (2008).

3.  The criteria for a compensable evaluation for residuals 
of a right femur neck stress fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5250-55 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008).  The notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  See 
Sanders v. Nicholson, 487 F.3d. 881 (Fed. Cir. 2007).  The 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In a November 2004 letter, the RO notified the Veteran of the 
first element, i.e., that the evidence needed to show that 
her low back and hip disabilities had "gotten worse."  See 
Overton v. Nicholson, 20 Vet. App. 427, 440-41 (2006).  The 
November 2004 letter also satisfied the second and third 
elements because it notified the Veteran of the evidence she 
was responsible for submitting and identified the evidence 
that VA would obtain.  As to the fourth element, the letter 
specifically advised her to provide VA with any pertinent 
evidence in her possession to VA.  Although this letter was 
sent subsequent to the August 2003 rating decision on appeal, 
the claims were readjudicated, and a supplemental statement 
of the case was issued in October 2008.

Notice requirements also apply to all five elements of a 
service connection claim:  Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In October 2008 correspondence, VA advised the 
Veteran of these criteria.  

In addition, given her contentions, the Veteran has 
demonstrated her affirmative understanding, i.e., she had 
actual knowledge of what was necessary to substantiate the 
claim.  Thus, the purpose of the notice, to ensure that she 
had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because she had 
actual knowledge of what was necessary to substantiate her 
claims prior to the Board's consideration of this matter, 
ensuring the essential fairness of the adjudication.  See 
Sanders; Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) 
(holding that actual knowledge by the claimant cures defect 
in notice).  

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claims and thus the essential fairness of 
the adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

With respect to claims of entitlement to an increased 
ratings, § 5103(a) requires, at a minimum, that VA notify the 
claimant that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Here, such notice 
was provided to the Veteran in an October 2008 letter.  
Consequently, the Board finds that the duty to notify has 
been satisfied.    

As to VA's duty to assist, the Board notes that VA has 
associated with the claims folder records of the Veteran's VA 
outpatient care.  Further, the RO has associated with the 
claims folder reports of formal VA examinations conducted in 
August 2003 and February 2008 to assess the nature, extent, 
current and manifestations of her low back and hip 
disabilities.  As such, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of her claim.  

Increased Rating Claims

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Rating in Excess of 20 Percent for Lumbosacral Strain

The Veteran filed an increased rating claim in June 2003, 
asserting that her chronic lumbosacral strain is more 
severely disabling than the current 20 percent rating 
reflects.  In support, she claims that the back pain from 
which she suffers causes her to walk in an unusual manner 
which further contributes to her overall pain.

The Veteran was initially granted service connection for 
chronic lumbosacral strain in a June 1983 rating decision and 
assigned a noncompensable rating.  In a February 2002 rating 
decision, her evaluation was increased to 20 percent 
disabling under Code 5295 effective November 20, 2001, due to 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.   This 
evaluation remained in effect when the Veteran filed her 
current claim for an increased rating in June 2003.  

August 2003 VA radiology revealed mild curvature of the 
lumbar spine which may have been positional in nature.  
Otherwise, there were no abnormalities noted.  The Veteran 
was afforded a formal VA spine examination in August 2003, at 
which time she was diagnosed with degenerative joint disease 
of the lumbar spine with slight loss of function due to pain.  
Although she was "a little stiff" getting out of her chair, 
there was no objective evidence of painful motion, spasm, 
weakness, or tenderness.  There were no postural or 
neurological abnormalities.  Range of motion testing revealed 
forward flexion limited to 101 degrees, backward extension 
limited to 46 degrees, left lateral bending to 24 degrees, 
and right lateral bending to 30 degrees.  

February 2003 VA radiology revealed well-preserved vertebral 
body heights and normal disc spaces.  However, there was mild 
scoliosis, convex left, centered in the upper lumbar spine.  
The Veteran was also afforded a VA joints examination in 
February 2008, at which time she was diagnosed with lumbar 
strain.  She complained of flare-ups of back pain which 
occurred approximately 2 to 3 times per month and lasted 
roughly one day.  Range of motion testing revealed forward 
flexion limited to 90 degrees; backward extension limited to 
30 degrees; lateral bending limited to 30 degrees, 
bilaterally; and rotation limited to 30 degrees, bilaterally.  
There was normal lumbar lordosis and no evidence of spasms or 
tenderness.  There was no straight leg raising pain and no 
sciatic tension signs.  Reflexes were symmetrical while motor 
and sensory function was entirely within normal limits.  

Effective September 26, 2003, VA revised the criteria for 
evaluating spine disorders.  See 68 Fed. Reg. 51,454-51,458 
(2003).  VA's General Counsel has held that where a law or 
regulation changes during the pendency of a claim for a 
higher rating, the Board must first determine whether the 
revised version is more favorable to the Veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  VA thus must consider the claim pursuant to 
the former and revised regulations during the course of this 
appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

As discussed above, the Veteran's low back disability is 
currently rated as 20 percent disabling under former 
Diagnostic Code 5295.  Under that code, a 10 percent 
evaluation was warranted for characteristic pain on motion.  
A 20 percent evaluation required muscle spasm on extreme 
forward bending and loss of lateral spine motion, and a 
maximum evaluation of 40 percent was warranted when the 
disability was productive of severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  

Former Diagnostic Code 5292 provided that a 10 percent 
evaluation was warranted for slight limitation of lumbar 
spine motion.  A 20 percent rating required that the Veteran 
had moderate limitation of motion of the lumbar spine; a 
maximum 40 percent evaluation required severe limitation of 
motion.  

Under revised Diagnostic Code 5293 (now 5243), intervertebral 
disc syndrome is evaluated either on the total duration of 
incapacitating episodes over the past twelve months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  The revised criteria 
provide that a 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks per year.  A 40 percent 
rating requires that the disability be productive of 
incapacitating episodes having a total duration of at least 
four but less than six weeks per year.  Finally, a maximum 60 
percent rating is available when the condition is manifested 
by incapacitating episodes having a total duration of at 
least six weeks but less than twelve weeks per year.

For purposes of evaluations under revised Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

As noted above, effective September 26, 2003, VA revised the 
criteria for rating spinal disorders.  These revisions 
consist of a new rating formula encompassing such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome).  

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, a 10 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine is greater than 60 
degrees, but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
warranted when forward flexion of the thoracolumbar spine is 
limited to 30 degrees or less, or where there is favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5242 (2008).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2008).

The Veteran's low back disability is currently evaluated as 
20 percent disabling under Diagnostic Code 5295.  The medical 
evidence, including the range of motion findings obtained at 
the February 2008 VA joints examination, show that the 
Veteran's range of motion does not warrant an evaluation in 
excess of 20 percent.  There is no medical evidence showing 
that she has ankylosis of the thoracolumbar spine, and 
indeed, she does not contend otherwise.  Furthermore, there 
is no indication of neurological manifestations of the low 
back condition.  As such, the preponderance of the evidence 
is against entitlement to an evaluation in excess of 20 
percent under either the previous or amended rating criteria.

Rating in Excess of 10 Percent for Left Hip Stress Fracture

The Veteran was initially granted service connection for 
residuals of a left hip stress fracture in a June 1983 rating 
decision and assigned a noncompensable rating.  In a February 
2002 rating decision, her evaluation was increased to 10 
percent disabling under Code 5299-5255 effective November 20, 
2001, due to malunion of the femur with slight hip 
disability.  In June 2003, she filed her current claim for an 
increased rating.

The Veteran's left hip stress fracture has been assigned a 10 
percent rating under Code 5299-5255.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen.  38 C.F.R. § 4.27 (2008).  When an 
unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be assigned as follows:  the first two digits 
will be selected from that part of the schedule most closely 
identifying the part, or system of the body involved, in this 
case, the nervous system, and the last two digits will be 99 
for all unlisted conditions.  Then, the disability is rated 
by analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology.  38 C.F.R. § 4.20, 4.27 
(2008).  

In this case, the RO has determined that the diagnostic code 
most analogous to the Veteran's left hip disability is Code 
5255, which pertains to impairment of the femur.  38 C.F.R. 
§4.71a, Code 5255.  Under that code, a minimum compensable 
disability rating of 10 percent is assigned for malunion of 
the femur with slight knee or hip disability.  A 20 percent 
disability rating contemplates malunion of the femur with 
moderate knee or hip disability.  A 30 percent disability 
rating contemplates malunion of the femur with marked knee or 
hip disability.  A 60 percent disability rating contemplates 
fracture of surgical neck of the femur with false joint, or 
fracture of shaft or anatomical neck of the femur with 
nonunion, without loose motion, weight bearing preserved with 
aid of brace.  Finally, an 80 percent disability rating, the 
highest rating assignable under this code, contemplates 
fracture of shaft or anatomical neck of the femur with 
nonunion, with loose motion (spiral or oblique fracture).  

The words slight, moderate, and severe are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are equitable and just.  38 C.F.R. § 4.6 
(2008).

Other diagnostic codes that pertain to disabilities of the 
hip and thigh include 5250 (hip ankylosis), 5251 (limitation 
of thigh extension), 5252 (limitation of thigh flexion), 5253 
(thigh impairment), and 5254 (hip flail joint).

Normal ranges of motion of the hip are from hip flexion from 
0 degrees to 125 degrees, and hip abduction from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

Radiology conducted in August 2003 revealed multiple linear 
areas of sclerosis in the proximal medial femur which "may" 
have represented stress fractures.  She was also afforded a 
VA joints examination in August 2003, at which time she was 
diagnosed with post-trauma degenerative joint disease of the 
left hip with loss of function due to pain.  The examiner 
found slight objective evidence of painful motion with no 
edema, effusion, instability, weakness, tenderness, redness, 
or heat.  There was slight abnormal movement and slight 
guarding of movement.  Range of motion testing revealed left 
hip flexion limited to 88 degrees, right hip flexion limited 
to 97 degrees, left hip abduction limited to 38 degrees, and 
right hip abduction limited to 41 degrees.  She did not use a 
cane or other assistive device.  

Radiology conducted in February 2008 revealed joint spaces to 
be normal, with unremarkable soft tissues and no evidence of 
femoral head osteonecrosis.  She was also afforded a VA 
joints examination in February 2008, at which time she was 
diagnosed with a stress fracture in the bilateral hips by 
history, which apparently healed uneventfully.  The examiner 
noted that the Veteran walked with a normal gait and moved 
with little to no difficulty.  Range of motion testing 
revealed bilateral abduction to 45 degrees (with pain 
beginning at about 30 degrees).  

In finding that the Veteran's left hip disability warrants no 
more than a 10 percent rating, the Board notes that it has 
also considered whether a higher initial rating is warranted 
in light of any other applicable regulation or Diagnostic 
Code.  Because range of motion studies show that she has good 
range of left hip motion, a higher rating under Diagnostic 
Codes 5250 through 5253 is not available.  There was no 
increased limitation of motion due to weakness, fatigability, 
incoordination, or repetitive use.  Examination of both hips 
revealed no tenderness.  Furthermore, the examiner indicated 
that any pain associated with the left hip does not appear to 
impact her employment activities to any significant degree.  

The Board notes that the provisions of 38 C.F.R. §§ 4.40 and 
4.45, which relate to special considerations regarding 
motion, do not warrant a rating higher than 10 percent under 
the specific facts of this case.  The preponderance of the 
evidence indicates that the disability is no more than 
"slight," and thus does not warrant a 20 percent rating 
under Diagnostic Code 5255, based on factors such as the most 
recent VA examiner reporting that the Veteran experiences no 
increased limitation of motion due to weakness, fatigability, 
incoordination, or repetitive use; and does not use assistive 
devices.  

Because the appellant acknowledges, and the evidence shows, 
that there is no involvement of disability of the flail joint 
of the left hip or fracture of the femur, a higher rating is 
not warranted under Diagnostic Code 5254 or under additional 
criteria also set forth in Diagnostic Code 5255.

In sum, the Board has considered whether a higher rating 
might be warranted for any period of time since June 2003, 
when the Veteran filed her claim for an increased rating.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that at no time 
during this period has the Veteran's left hip disability 
warranted more than a 10 percent rating.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002).

Compensable Rating for Femur Neck Stress Fracture

The Veteran was initially granted service connection for 
residuals of right neck femur stress fracture in a June 1983 
rating decision and assigned a noncompensable rating.  In 
June 2003, she filed her current claim for an increased 
rating.  The Veteran's right neck femur stress fracture 
remains evaluated as noncompensable under Code 5299-5255.  

Radiology conducted in August 2003 revealed multiple linear 
areas of sclerosis in the proximal medial femur which "may" 
have represented stress fractures.  She was also afforded a 
VA joints examination in August 2003, at which time there was 
no diagnosis of right femur neck pathology.  The examiner 
found slight objective evidence of painful motion with no 
edema, effusion, instability, weakness, tenderness, redness, 
or heat.  There was slight abnormal movement and slight 
guarding of movement.  Range of motion testing revealed left 
hip flexion limited to 88 degrees, right hip flexion limited 
to 97 degrees, left hip abduction limited to 38 degrees, and 
right hip abduction limited to 41 degrees.  She did not use a 
cane or other assistive device.  

Radiology conducted in February 2008 revealed joint spaces to 
be normal, with unremarkable soft tissues and no evidence of 
femoral head osteonecrosis.  She was also afforded a VA 
joints examination in February 2008, at which time she was 
diagnosed with a stress fracture in the bilateral hips by 
history, which apparently healed uneventfully.  The Veteran 
reported weekly flare-ups of bilateral hip pain that last for 
approximately two days at a time.  The examiner noted that 
the Veteran walked with a normal gait and moved with little 
to no difficulty.  Range of motion testing revealed bilateral 
abduction to 45 degrees (with pain beginning at about 30 
degrees).  There was no increased limitation of motion due to 
weakness, fatigability, incoordination, or repetitive use.  
Examination of both hips revealed no tenderness.  
Furthermore, the examiner indicated that any pain associated 
with the right hip does not appear to impact her employment 
activities to any significant degree.  

In finding that the Veteran's right femur neck disability 
does not warrant a compensable evaluation, the Board notes 
that it has also considered whether a higher initial rating 
is warranted in light of any other applicable regulation or 
Diagnostic Code.  Because range of motion studies show that 
she has good range of right hip motion, a higher rating under 
Diagnostic Codes 5250 through 5253 is not available.  

The Board notes that the provisions of 38 C.F.R. §§ 4.40 and 
4.45, which relate to special considerations regarding 
motion, do not warrant a compensable evaluation under the 
specific facts of this case.  The preponderance of the 
evidence indicates that the disability is less than 
"slight" and thus does not warrant a compensable rating 
under Diagnostic Code 5255, based on factors such as the most 
recent VA examiner reporting that the Veteran experiences no 
increased limitation of motion due to weakness, fatigability, 
incoordination, or repetitive use; exhibits no evidence of 
femoral head osteonecrosis; and does not use assistive 
devices.  

Because the appellant acknowledges, and the evidence shows, 
that there is no involvement of disability of the flail joint 
of the right hip or fracture of the femur, a higher rating is 
not warranted under Diagnostic Code 5254 or under additional 
criteria also set forth in Diagnostic Code 5255.

In sum, the Board has considered whether a higher rating 
might be warranted for any period of time since June 2003, 
when the Veteran filed her claim for an increased rating.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that at no time 
during this period has the Veteran's right femur neck 
disability warranted a compensable rating.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002).

The Board concludes that there is no showing that the 
discrete manifestations of the Veteran's disabilities reflect 
so exceptional or so unusual a disability picture as to 
warrant the assignment of higher ratings on an extraschedular 
basis.  There was no showing any of these manifestations were 
productive of marked interference with employment that is not 
contemplated by the three current evaluations, which pursuant 
to the application of the combined ratings table set forth in 
38 C.F.R. § 4.25, result in a combined 30 percent evaluation.  
To the contrary, the February 2008 VA joints examiner opined 
that the Veteran's pain does not appear to have impacted her 
employment activities to any significant degree and noted 
that the Veteran has not implicated the pain as having more 
than a minor impact on her employment or daily activities.  

Further, none of the manifestations required any, let alone, 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, the Board is not required to remand this claim to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 20 percent for chronic lumbosacral 
strain is denied.

A rating in excess of 10 percent for residuals of a left hip 
stress fracture is denied.

A compensable rating for residuals of a right femur neck 
stress fracture is denied.


REMAND

The Veteran's claims for service connection for bilateral 
knee, bilateral foot, and bilateral ankle disabilities were 
originally denied in a September 1994 rating decision.  In 
correspondence dated in June 2004, the Veteran expressed her 
desire to reopen these claims.  However, during the course of 
this appeal, the Veteran was not provided notice letters 
informing her of the bases for the prior denials.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  As such, these issues 
must, unfortunately, be remanded.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran and her 
representative a letter that complies with 
the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should explain, 
what, if any, information and (medical and 
lay) evidence not previously provided to 
VA is necessary to substantiate the 
Veteran's claim.  The letter should 
indicate which portion of the evidence, if 
any, is to be provided by the Veteran and 
which portion, if any, VA will attempt to 
obtain on her behalf.  The letter must 
also state the basis of the prior denial 
(September 1994) and indicate what 
evidence is necessary to substantiate that 
element or elements required to establish 
service connection that were found 
insufficient.  

2.	Thereafter, the RO should adjudicate 
the Veteran's claims.  If the benefits 
sought on appeal are not granted, the RO 
should issue a supplemental statement of 
the case and provide the Veteran and her 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


